DETAILED ACTION
1.	This office action is in responsive to the applicant’s arguments filed on 4/12/22.
2.	The present application is being examined under the first inventor to file provisions of the AIA .
3.	Claims 1-2, 4, 6-10, 12-14, 16, 18-19 and 21-23 are currently pending.
4.	Claims 1, 8-9, 12-13, 21 and 23 are currently amended.  Claims 2, 6-7, 10, 14, 18-19 and 22 are original.  Claims 4 and 16 are previously presented. 

Response to Arguments
                                           Response: 35 U.S.C.  § 101
5.    Applicants argue:
	“Applicant submits that claims 1, 13, and 23 are amended such that the claims are 
distinguished from being conducted in the human mind or by pencil and paper. In addition to 
Applicant’s previous amendments and arguments, filed February 11, 2021, Applicant submits 
that the current amendments clarify it is the SIMT processor and/or the SIMD processor that 
performs the steps recited in claims 1, 13, and 23, and that performance of the steps in the
human mind or by pencil and paper is precluded.
Therefore, Applicant submits that claims 1, 13, and 23 are drawn to patent-eligible subject-matter. Additionally, claims 2, 4, 6-10, 12, 14, 16, 18-19, and 21 depend directly or indirectly from claims 1, 13, and 23, respectively, and are therefore also drawn to patent-eligible subject-matter.”


6.    Examiner Response:
The examiner respectfully disagrees.  With the recent amendment to claims 1, 13 and 23, the applicant argues that the SIMT processor and/or SIMD processor performs the steps recited in claims 1, 13 and 23. The examiner notes that the SIMT processor and/or SIMD processor are additional elements.  The SIMT processor and/or SIMD processor are recited at a high level of generality such that it amounts no more than mere instructions to apply the exception using a computer and/or a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Therefore, the claims are still not eligible under 35 U.S.C. 101.

                                           Response: 35 U.S.C.  § 103
7.    Applicants argue:
“Applicant submits that the Examiner’s proposed combination is at least insufficient to disclose, teach, or suggest that an SIMT processor “receives in parallel a plurality of production parameter data sets corresponding respectively to a plurality of production scenarios of the oil field, the plurality of scenarios each including one or more zones and comprising a set of wells of
the oil field, and the plurality of production parameter data sets each including a production parameter value for each well of the corresponding scenario” (hereafter, “Feature A”) as recited in amended claim 1.
The Examiner cites to paragraph [0030] of Hahn to allege a teaching of receiving “in parallel a_ plurality of production parameter data sets corresponding respectively to a plurality of production scenarios of the oil field” as required by Feature A of amended claim 1 (prior to amendment). However, paragraph [0030] of Hahn discloses that “the reservoir is organized
into a number of cells or grid blocks.”
However, Applicant submits that a reservoir of Hahn is insufficient to disclose, teach, or suggest a plurality of production scenarios as required by Feature A of amended claim 1. To the contrary, referring to paragraph [0030] of Hahn, a reservoir as taught by Hahn is not a scenario as required by amended claim 1. In Hahn, a reservoir corresponds to an ensemble of zones to be exploited. In particular, in Hahn, a reservoir can be an oil field. Further, Hahn teaches grid cutting a reservoir to analyze its different zones in parallel, however, Applicant submits that this does not correspond to receiving “in parallel a plurality of production parameter data sets corresponding respectively to a plurality of production scenarios of the oil field” as required by Feature A of amended claim 1. (Additionally, see paragraph [0033] of Hahn). Accordingly, any parallelization in Hahn is at least insufficient to disclose, teach, or suggest Feature A of amended claim 1.
Further, Applicant submits that the amendment to claim 1 emphasizes the distinctions discussed herein.
The Examiner cites to paragraphs [0030] and [0034] of Hahn to allege a teaching of “the plurality of scenarios each including one or more zones and comprising a set of wells of the oil field” as required by Feature A of amended claim 1. In particular, the Examiner considers “the associated class of each array dimension to be the scenarios, since the associated class of each array dimension distinguishes one attribute of data from another attribute of data.”

However, as discussed above, a scenario does not correspond to an attribute of data (i.e. velocity, fluid pressure, etc.). To the contrary, a scenario corresponds to a set of parameter values. Therefore, a scenario is not a class.
The Examiner cites to paragraph [0053] and figure 6 of Hahn to allege a teaching of “the plurality of production parameter data sets each including a production parameter value for each well of the corresponding scenario” as required by Feature A of amended claim 1.
However, Applicant submits that the Examiner does not explain why the variable is a production parameter value. Further, to the contrary, Applicant submits that Hahn is completely silent with respect to the variable being a production parameter value.
Therefore, Applicant submits that Hahn is at least insufficient to disclose, teach, or suggest Feature A as required by amended claim 1. Additionally, Applicant submits that Molina, Zhou, and Jiang, and/or any other prior art cited to by the Examiner, are also insufficient to disclose, teach, or suggest Feature A as required by amended claim 1. Accordingly, Applicant
submits that amended claim 1 is patentable over the prior art for at least the reasons discussed above.” (Remarks: pages 12-14)

8.    Examiner Response:
The applicant argues that the Hahn et al. reference doesn’t teach a plurality of production scenarios and that a scenario does not correspond to attribute data, but to rather a set of parameter values.  The examiner notes that the examiner considers the reservoir simulation data that is being partitioned into distributed arrays as being the plurality of production data sets that are being received in parallel, since the compute node performs the parallel processing of the reservoir simulation data that is partitioned into distributed arrays, where the compute node is assigned or owns a particular portion of the grid data, see paragraph [0033] – [0034] of the Hahn et al. reference.  The examiner also notes that the claim language does not define the phrase “production parameter value”.  The examiner considers the variable that is found during the execution of the simulator to be the production parameter value, since the simulator finds a pointer that points to that variable on each of the compute nodes of the data processing system D using the Array Registry R.  The compute nodes performing parallel processing are assigned or owns a particular portion of the grid data, see paragraph [0053] of the Hahn et al. reference.  
Further, regarding the plurality of production scenarios, the applicant argues that a scenario corresponds to a set of parameters values.  As stated above, the examiner considers the reservoir simulation data that is being partitioned into distributed arrays as being the plurality of production data sets that are being received in parallel.  The examiner considers the associated class of each array dimension to be the scenarios, since the associated class of each array dimension distinguishes one attribute of data from another attribute of data.  The attribute of data that is stored in the Array Registry R is associated with the grid array, where the grid data that is partitioned into distributed arrays is stored in the Array Registry R, where the data can be retrieved, see paragraph [0033] - [0034] of the Hahn et al. reference.

9.    Applicants argue:
	“The Examiner cites to Molina to allege a teaching of Feature B (prior to amendment) of amended claim 1, which is not taught by Hahn. In particular, the Examiner alleges that an opportunity index of Molina teaches the cell index.
However, Applicant submits that the opportunity index of Molina is a value between 0 and 1, which is calculated from parameters of a zone of a reservoir. (See page 2, paragraph 2 of Molina). To the contrary, in the present application, a cell index is an index of a cell, and a cell is a cell of a one-dimensional array—recited in amended claim 1 as “a respective cell of the
first one-dimensional array, the respective cell having an index equal to the cell index assigned to the well.” Accordingly, the opportunity index of Molina is wholly insufficient to disclose, teach, or suggest a cell index required by Feature B of amended claim 1.
The Examiner alleges that Molina teaches multiple scenarios, since a scenario includes one or more zones. In particular, the Examiner refutes Applicant’s previous argument, filed February 11, 2021, that “the Molina reference having multiple zones does not mean that the Molina reference has multiple scenarios” because “the Applicant does not state why having multiple zones is not equivalent to having multiple scenarios.”
Applicant submits that having “multiple zones” is insufficient to teach having “multiple scenarios,” as a zone is a distinct notion from a scenario. To the contrary, Applicant submits that a zone is a geographical position and a scenario corresponds to a set of production parameters on the oil field.
Further, Applicant submits that the amendment to claim 1 emphasizes the distinctions discussed herein.
Additionally, Molina is insufficient to disclose, teach, or suggest simulating the production of an oil field or reservoir according to different sets of production parameters in parallel. Accordingly, Molina is insufficient to teach simulating multiple scenarios as required by amended claim 1.
Therefore, Applicant submits that Hahn in view of Molina is at least insufficient to disclose, teach, or suggest Feature B as required by amended claim 1. Additionally, Applicant submits that Zhou and Jiang, and/or any other prior art cited to by the Examiner, are also insufficient to disclose, teach, or suggest Feature B as required by amended claim 1. Accordingly, Applicant submits that amended claim 1 is patentable over the prior art for at least these additional reasons discussed above.” (Remarks: pages 14-15)

10.    Examiner Response:
The examiner respectfully disagrees.  The examiner considers the Opportunity index to be the cell index, since the Opportunity index is a value that identifies zones of a reservoir.  There are cells within the zones, where the cells have an Opportunity index, see Pg. 7, 1st paragraph, “Due to the numerical model can do, etc.” of the Molina et al. reference.  This demonstrates that a cell is being identified. 
Also, the examiner considers the Molina reference as teaching multiple scenarios, since there are multiple zones where the Opportunity index value is between 0 and 1 to identify the zones with greater potential.  The examiner considers a scenario is associated with a zone, since for the Opportunity index, a 0 represent a bad response and a 1 represents an excellent response.  With this value being associated with the zone, it’s demonstrating a scenario of a response for the zone, see the Abstract and Pg. 2 Opportunity index (Iopor), 3rd – 4th paragraph, “The expression of this index is calculated, etc.”.
Further, the examiner notes that the Molina et al. reference was not used in rejecting the limitation of claim 1 that states “simulating the production of an oil field or reservoir according to different sets of production parameters in parallel”.  Therefore, the applicant’s argument is moot.

11.    Applicants argue:
“The Examiner cites to Zhou to allege a teaching of Feature C, which is not taught by the combination of Hahn in view of Molina. In particular, the Examiner considers “the colors of where there is a kernel as being different scenarios since the colors represent the elements in the diagonal submatrices.”
However, according to Zhou, each color regroups terms of equations associated to non-adjacent kernels. (See section 6.3 of Zhou). In other words, kernels associated with the same colors, respectively, regroup terms of non-coupled equations. In the present application, a scenario is defined by a data set that includes production parameters of existing wells and, if any, the locations and production parameters of one or more new well(s) envisioned by the scenario. (See page 36 of Applicant's as-filed description).
Consequently, the term “colors” referred to by the Examiner from Zhou is wholly insufficient to disclose, teach, or suggest the term “scenarios” in Molina, or the term “scenarios” recited in amended claim 1.
Further, Applicant submits that the amendment to claim 1 emphasizes the distinctions discussed herein.
Therefore, Applicant submits that Hahn in view of Molina and Zhou is at least insufficient to disclose, teach, or suggest Feature C as required by amended claim 1. Additionally, Applicant submits that Jiang, and/or any other prior art cited to by the Examiner, are also insufficient to disclose, teach, or suggest Feature C as required by amended claim 1. Accordingly, Applicant submits that amended claim 1 is patentable over the prior art for at least these additional reasons discussed above.” (Remarks: pages 15-16)

12.    Examiner Response:
The examiner respectfully disagrees.  The examiner notes that the Zhou reference teaches colors that are associated with where there’s a kernel index.  The examiner considers the colors of where there is a kernel index as being different scenarios, since the colors represent the elements in the diagonal submatrices, see Pgs. 157-158, sec. 6.3, 2nd – 3rd paragraph, “Two important concepts are introduced, etc.”.  Also, the examiner notes that by grouping the equations and variables of each color into a block, the matrix A will have a block tridiagonal structure.  This demonstrates that there are different scenarios, since the derivatives of equations of a color, for example color c, has different variables such as c – 1, c + 1, etc., see Pgs. 157-158, sec. 6.3, 2nd paragraph, “Two important concepts are introduced, etc.”.  

13.    Applicants argue:
“The Examiner admits that Hahn in view of Molina and Zhou is insufficient to disclose, teach, or suggest that an SIMT processor “in a second time step of the simulation, in parallel, for each well of each scenario, computes, using the first thread associated with the corresponding cell index assigned to the well, an intermediate result for the well based on the production parameter value for the well, the intermediate result comprising a Bottom Hole Flowing Pressure (BHFP) at the well” (hereafter, “Feature D”) as required by amended claim 1.
The Examiner cites to Jiang to allege a teaching of Feature D, which is not taught by Hahn in view of Molina and Zhou.
However, Applicant submits that Jiang is completely silent with respect to performing parallel computation for each well of each scenario. Additionally, Applicant submits that Jiang is completely silent with respect to computing an intermediate value for a well using a thread associated with a cell index assigned to the well.
Therefore, Applicant submits that Hahn in view of Molina, Zhou, and Jiang is at least insufficient to disclose, teach, or suggest Feature D as required by amended claim 1. Additionally, Applicant submits that any other prior art cited to by the Examiner is also insufficient to disclose, teach, or suggest Feature D as required by amended claim 1. Accordingly, Applicant submits that amended claim 1 is patentable over the prior art for at least these additional reasons discussed above.” (Remarks: pages 16-17)

14.    Examiner Response:
The examiner respectfully disagrees.  The examiner notes that as shown in Fig. 6.4 of the Jiang reference, there’s a pipeline network that is displayed for the pipeline simulation.  Within the pipeline, it shows that there are different segments within the pipeline.  Segments 8 and 11 are parallel to each other, where the simulation of these segments would occur at the same time.  This demonstrates that there is a simulation that is occurring in parallel, see Pgs. 99-101, sec. 6.3, 1st – 2nd paragraph, “A pipeline simulation case with complex geometry, etc.” and Fig. 6.4 of the Jiang reference.  Also, on Pg. 54, Wellbore Pressure Control, 1st paragraph, “Theoretically, one can specify the pressure of, etc.” of the Jiang reference, it states that “If the top segment is close to the first perforation in the well, the control is equivalent to bottom hole pressure (BHP) control.  Having bottom hole pressure (BHP) demonstrates that there’s an intermediate result, since an intermediate result comprises a Bottom Hole Flowing Pressure (BHFP).  Further, by controlling the bottom hole pressure (BHP) for a segment, demonstrates that the BHP was computed, since the value of the BHP is not the same for each segment of the pipeline network.

Claim Rejections - 35 USC § 101
15.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 4, 6-10, 12-14, 16, 18-19 and 21-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Under the broadest reasonable interpretation, the claims cover performance of the limitation in the mind or by pencil and paper.
Claims 1, 13 and 23
Regarding step 1, claims 1, 13 and 23 are directed towards a parallel production simulator and a method. Claims 1 and 13 recite a parallel production simulator comprising a processor and memory, which directs the claim to a machine, which has the claims in an eligible statutory category under 101.
Claim 1
Regarding step 2A, prong 1, claim 1 recites “assigns each well of each scenario a cell index, the cell index identifying a cell of an array of values”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion but for the recitation of a generic computer component.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.
Claim 1 recites “assigns each zone of each scenario a zone cell index”. Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion but for the recitation of a generic computer component.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.
Claim 1 recites “aligns the plurality of production parameter data sets in a first one dimensional array formed in the memory such that the production parameter value for each well of each scenario is stored in a respective cell of the first one dimensional array, the respective cell having an index equal to the cell index assigned to the well”. Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion but for the recitation of a generic computer component.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.
Claim 1 recites “associates the cell index, for each well of each scenario, with a first thread of a plurality of threads of the SIMT processor”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion but for the recitation of a generic computer component.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.
Claim 1 recites “associates the zone cell index, for each zone of each scenario, with a second thread of the plurality of threads of the SIMT processor”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion but for the recitation of a generic computer component.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.
Claim 1 recites “computes, using the first thread associated with the corresponding cell index assigned to the well, an intermediate result for the well based on the production parameter value for the well, the intermediate result comprising a Bottom Hole Flowing Pressure (BHFP) at the well”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion but for the recitation of a generic computer component.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.
Claim 1 recites “dispatches the intermediate result computed using the first thread to a cell of a second one-dimensional array formed in the memory, the cell of the second one-dimensional array having an index equal to the zone cell index assigned to the zone comprising the well”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion but for the recitation of a generic computer component.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.
Claim 1 recites “computes, using the second thread associated with the zone comprising the well, a zone-based intermediate result for the well based on the intermediate result stored in the second one-dimensional array, the zone-based intermediate result comprises one or more velocities of one or more phases at the well”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion but for the recitation of a generic computer component.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.
Claim 1 recites “dispatches the zone-based intermediate result computed using the second thread to a cell of a third one-dimensional array formed in the memory, the cell of the third one-dimensional array having an index equal to the cell index assigned to the well”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion but for the recitation of a generic computer component.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.
Claim 1 recites “and computes, using the first thread associated with the cell index assigned to the well, a quantity result for the well based on the zone-based intermediate result stored in the third one-dimensional array, the quantity result comprising one or more volumes of one or more phases produced at the well during the second time step”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion but for the recitation of a generic computer component.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.
Regarding step 2A, prong 2, the limitation of “receives in parallel a plurality of production parameter data sets corresponding respectively to a plurality of scenarios, the plurality of scenarios each including one or more zones and comprising a set of wells of the oil field, and the plurality of production parameter data sets each including a production parameter value for each well of the corresponding scenario amounts to extra-solution activity of receiving data i.e. pre-solution activity of gathering data for use in the claimed process. 
Also, claim 1 recites the additional element of a SIMT processor and memory. The SIMT processor and memory are recited at a high level of generality such that it amounts no more than mere instructions to apply the exception using a computer and/or a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Regarding Step 2B, the limitation of receives a plurality of production parameter data sets corresponding respectively to a plurality of scenarios, the plurality of scenarios each including one or more zones and comprising a set of wells of the oil field, and the plurality of production parameter data sets each including a production parameter value for each well of the corresponding scenario are also shown to reflect the court decisions of Versata Dev. Group, Inc. v. SAP Am., Inc.  iv. Storing and retrieving information in memory, shown in MPEP 2106.05(d) (II). 
Also, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of the SIMT processor and memory amounts no more than mere instructions to apply the exception using a generic computer component that does not impose any meaningful limits on practicing the abstract idea and therefore cannot provide an inventive concept (See MPEP 2106.05(b).  
Claim 13
Claim 13 recites the same substantive limitations as claim 1 and are rejected using the same teachings.
Claim 23
Regarding step 2A, prong 1, claim 23 recites the same substantive limitations as claim 1 and are rejected using the same teachings.
Regarding step 2A, prong 2, the limitation of “receiving in parallel a plurality of production parameter data sets corresponding respectively to a plurality of scenarios, the plurality of scenarios each including one or more zones and comprising a set of wells of the oil field, and the plurality of production parameter data sets each including a production parameter value for each well of the corresponding scenario amounts to extra-solution activity of receiving data i.e. pre-solution activity of gathering data for use in the claimed process. 
Also, claim 1 recites the additional element of a SIMT processor and memory. The SIMT processor is recited at a high level of generality such that it amounts no more than mere instructions to apply the exception using a computer and/or a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Regarding Step 2B, the limitation of receiving in parallel a plurality of production parameter data sets corresponding respectively to a plurality of scenarios, the plurality of scenarios each including one or more zones and comprising a set of wells of the oil field, and the plurality of production parameter data sets each including a production parameter value for each well of the corresponding scenario are also shown to reflect the court decisions of Versata Dev. Group, Inc. v. SAP Am., Inc.  iv. Storing and retrieving information in memory, shown in MPEP 2106.05(d) (II). 
Also, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of the SIMT processor amounts no more than mere instructions to apply the exception using a generic computer component that does not impose any meaningful limits on practicing the abstract idea and therefore cannot provide an inventive concept (See MPEP 2106.05(b).  
Claims 2 and 14
Dependent claims 2 and 14 recites “wherein the production parameter value includes a Tubing Head Pressure (THP) or a Choke value”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.    
Claims 4 and 16
Dependent claims 4 and 16 recites “whereby the intermediate result and the quantity result for the well are computed using the same first thread associated with the cell index assigned to the well”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.    
Claims 6 and 18
Dependent claims 6 and 18 recites “wherein the zone cell index for a zone comprising the well is identical or different than the cell index assigned to the well”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.    
Claims 7 and 19
Dependent claims 7 and 19 recites “wherein the first thread is identical to or different than the second thread”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.    
Claim 8
Dependent claim 8 recites “wherein to the processor synchronizes the plurality of threads before dispatching the intermediate result to the cell of the second one-dimensional array”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.    
Claim 9
Dependent claim 9 recites “wherein the processor synchronizes the plurality of threads before dispatching the zone-based intermediate result to the cell of the third one-dimensional array”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.    
Claim 10
Dependent claim 10 recites “wherein the cell index assigned to the well is based on or independent from a zone and/or a scenario of the well”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.    
Claims 12 and 21
Dependent claims 12 and 21 recites “wherein the processor, in parallel for each well of each scenario, computes, using the first thread, a Net Present Value (NPV) result for the well based on the quantity result of the well”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.    
Claim 22
Dependent claim 22 recites “wherein the first or second data pipeline is assigned to a thread of a plurality of threads”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.    
Claims 1-2, 4, 6-10, 12-14, 16, 18-19 and 21-23 are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 103
16.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 6-10, 13, 16, 18-19 and 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hahn et al. (U.S. PGPub 2013/0246028) in view of online reference Exploitation Plan Design Based on Opportunity Index Analysis in Numerical Simulation Models, written Molina et al. in further view of online reference Parallel General-PUROSE Reservoir Simulation with Coupled Reservoir Models and Multisegment Wells, written by Zhou in further view of online reference Techniques for Modeling Complex Reservoirs and Advanced Wells, written by Jiang.

Examiner’s note:  The examiner considers the reservoir simulation data that is being partitioned into distributed arrays as being the plurality of production data sets that are being received in parallel, since the compute node performs the parallel processing of the reservoir simulation data that is partitioned into distributed arrays, where the compute node is assigned or owns a particular portion of the grid data.  
Regarding the limitation of claim 1 that states “the plurality of scenarios each including one or more zones and comprising a set of wells of the oil field”, the examiner considers the grid blocks to be the one or more zones, since the grid blocks divide the reservoir into different sections.  Further, the examiner considers the associated class of each array dimension to be the scenarios, since the associated class of each array dimension distinguishes one attribute of data from another attribute of data.  The attributes of data involve the dimension and size of the data, where in the simulation, would cause a different output, see paragraph [0030], paragraph [0034] of the Hahn et al. reference. 
Regarding the limitation of claim 1 that states “and the plurality of production parameter data sets each including a production parameter value for each well of the corresponding scenario”, the examiner considers the variable that is found during the execution of the simulator to be the production parameter value, since the simulator finds a pointer that points to that variable on each of the compute nodes of the data processing system D using the Array Registry R.  The compute nodes performing parallel processing are assigned or owns a particular portion of the grid data, see paragraph [0053] and Fig. 6 of the Hahn et al. reference.
Regarding the limitation of claim 1 that states “the respective cell having an index equal to the cell index assigned to the well”, the examiner considers the local cell index to be the respective cell index, since the local cell index is generated based on the global cell index and the local cell index is on various compute nodes, see paragraph [0049] of the Hahn et al. reference.
Regarding the limitation of claim 1 that states “and in parallel, for each well of each scenario, compute, using the first thread associated with the corresponding cell index assigned to the well, an intermediate result for the well based on the production parameter value for the well, the intermediate result comprising a Bottom Hole Flowing Pressure (BHFP) at the well”, the examiner notes that there’s a pipeline network being displayed in Fig. 6.4 for pipeline simulation.  The pipeline network is made up of segments. Segments 8 and 11 are parallel to each other, where the simulation of these segments would occur at the same time.  This demonstrates that there is a simulation that is occurring in parallel, see Pg. 54, Wellbore Pressure Control, 1st paragraph, “Theoretically, one can specify the pressure of, etc.”, Pgs. 99-101, sec. 6.3, 1st – 2nd paragraph, “A pipeline simulation case with complex geometry, etc.” and Fig. 6.4 of the Jiang reference.

With respect to claim 1, Hahn et al. discloses “A parallel production simulator for simulating the production of an oil field” as [Hahn et al. (paragraph [0030])];
“in a first time step of the simulation receives in parallel a plurality of production parameter data sets corresponding to respectively to a plurality of production scenarios of the oil field” as [Hahn et al. (paragraph [0033] – [0034])] Examiner’s interpretation: The examiner considers the reservoir simulation data that is being partitioned into distributed arrays as being the plurality of production data sets that are being received in parallel, since the compute node performs the parallel processing of the reservoir simulation data that is partitioned into distributed arrays, where the compute node is assigned or owns a particular portion of the grid data;
“the plurality of scenarios each including one or more zones and comprising a set of wells of the oil field” as [Hahn et al. (paragraph [0030], paragraph [0034])] Examiner’s interpretation: The examiner considers the grid blocks to be the one or more zones, since the grid blocks divide the reservoir into different sections.  Also, the examiner considers the associated class of each array dimension to be the scenarios, since the associated class of each array dimension distinguishes one attribute of data from another attribute of data;
“and the plurality of production parameter data sets each including a production parameter value for each well of the corresponding scenario”  as [Hahn et al. (paragraph [0053], Fig. 6)] Examiner’s interpretation: The examiner also considers the variable that is found during the execution of the simulator to be the production parameter value, since the simulator finds a pointer that points to that variable on each of the compute nodes of the data processing system D using the Array Registry R.  The compute nodes performing parallel processing are assigned or owns a particular portion of the grid data;
“aligns the plurality of production parameter data sets in a first one dimensional array formed in the memory such that the production parameter value for each well of each scenario is stored in a respective cell of the first one dimensional array” as [Hahn et al. (paragraph [0034])];
“the respective cell having an index equal to the cell index assigned to the well” as [Hahn et al. (paragraph [0049])] Examiner’s interpretation: The examiner considers the local cell index to be the respective cell index, since the local cell index is generated based on the global cell index and the local cell index is on various compute nodes;
While Hahn et al. teaches having a cell index assigned to a well, Hahn et al. does not explicitly disclose “assigns each well of each scenario a cell index”
Molina et al. discloses “assigns each well of each scenario a cell index” as [Molina et al. (Abstract, Pg. 2, Opportunity Index, 1st – 2nd paragraph, “To calculate this index they are considered three compound variables, etc.”)];
Hahn et al. and Molina et al. are analogous art because they are from the same field endeavor of analyzing a well of a reservoir.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Hahn et al. of having a cell index assigned to a well by incorporating assigns each well of each scenario a cell index as taught by Molina et al. for the purpose of identifying zones with high potential of production.
The motivation for doing so would have been because Molina et al. teaches that by using a numerical simulator and applying it to three mature reservoirs of the Neuquen Basin of Argentina, the ability to identify sweet spots in the fields in order to define the most appropriate locations that may still may have reserves to be produced can be accomplished (Molina et al. (Abstract, 1st – 6th paragraph, “The Opportunity Index Analysis, etc.”).
While the combination of Hahn et al. and Molina et al. teaches using a computer and memory for simulating and storing data revolving around simulating a reservoir and assigning a cell index to each well of each scenario, Hahn et al. and Molina et al. do not explicitly disclose “A Single Instruction, Multiple Thread (SIMT) processor; and a memory coupled to the SIMT processor; assigns each zone of each scenario a zone cell index; associates the cell index, for each well of each scenario, with a first thread of a plurality of threads of the SIMT processor; associates the zone cell index, for each zone of each scenario, with a second thread of the plurality of threads of the SIMT processor;
Zhou discloses “A Single Instruction, Multiple Thread (SIMT) processor” as [Zhou (Pgs. 165-166, sec. 6.5 Coalesced memory access, 1st paragraph, “In CUDA programs, ensuring coalesced memory access, etc.”)];
“and a memory coupled to the SIMT processor” as [Zhou (Pgs. 165-166, sec. 6.5 Coalesced memory access, 1st – 2nd paragraph, “In CUDA programs, ensuring coalesced memory access, etc.”)];
“assigns each zone of each scenario a zone cell index” as [Zhou (Pgs. 165-166, sec. 6.5 Coalesced memory access, 2nd -3rd paragraph, “Consider the following top-down ordering, etc.”, Fig. 6.4)] Examiner’s interpretation: The examiner considers the kernel index to be the zone cell index, since the kernel index is the index of the kernels that includes the element index and the zone cell index is the index of the zone that includes the cells.  Also, the examiner considers the element index to be the cell index, since the element index is the index that is inside the kernel and the cell index is of the well;
“associates the cell index, for each well of each scenario, with a first thread of a plurality of threads of the SIMT processor” as [Zhou (Pgs. 165-166, sec. 6.5 Coalesced memory access, 2nd -3rd paragraph, “Consider the following top-down ordering, etc.”, Fig. 6.4)] Examiner’s interpretation: The examiner considers the element index to be the cell index, since the element index is the index that is inside the kernel and the cell index is of the well;
 “associates the zone cell index, for each zone of each scenario, with a second thread of the plurality of threads of the SIMT processor” as [Zhou (Pgs. 165-166, sec. 6.5 Coalesced memory access, 2nd -3rd paragraph, “Consider the following top-down ordering, etc.”, Fig. 6.4)] Examiner’s interpretation: The examiner considers the kernel index to be the zone cell index, since the kernel index is the index of the kernels that includes the element index and the zone cell index is the index of the zone that includes the cells;
Hahn et al., Molina et al. and Zhou are analogous art because they are from the same field endeavor of analyzing a well of a reservoir.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Hahn et al. and Molina et al. of using a computer and memory for simulating and storing data revolving around simulating a reservoir and assigning a cell index to each well of each scenario by incorporating A Single Instruction, Multiple Thread (SIMT) processor; and a memory coupled to the SIMT processor; assigns each zone of each scenario a zone cell index; associates the cell index, for each well of each scenario, with a first thread of a plurality of threads of the SIMT processor; associates the zone cell index, for each zone of each scenario, with a second thread of the plurality of threads of the SIMT processor as taught by Zhou for the purpose of developing a parallel general-purpose simulation framework for coupled reservoir models and multisegment wells.
The motivation for doing so would have been because Zhou teaches that by developing a parallel general-purpose simulation framework for coupled reservoir models and multisegment wells, the ability to model thermal-compositional fluid flow in reservoir models with fully unstructured grids can be accomplished (Zhou (Abstract).
While the combination of Hahn et al., Molina et al. and Zhou teaches assigning each well of each scenario a cell index, Hahn et al., Molina et al. and Zhou do not explicitly disclose “and in parallel, for each well of each scenario, computes, using the first thread associated with the corresponding cell index assigned to the well, an intermediate result for the well based on the production parameter value for the well, the intermediate result comprising a Bottom Hole Flowing Pressure (BHFP) at the well; dispatches the intermediate result computed using the first thread to a cell of a second one-dimensional array formed in the memory, the cell of the second one-dimensional array having an index equal to the zone cell index assigned to the zone comprising the well; computes, using the second thread associated with the zone comprising the well, a zone-based intermediate result for the well based on the intermediate result stored in the second one-dimensional array, the zone-based intermediate result comprises one or more velocities of one or more phases at the well; dispatches the zone-based intermediate result computed using the second thread to a cell of a third one-dimensional array formed in the memory, the cell of the third one-dimensional array having an index equal to the cell index assigned to the well; and computes, using the first thread associated with the cell index assigned to the well, a quantity result for the well based on the zone-based intermediate result stored in the third one-dimensional array, the quantity result comprising one or more volumes of one or more phases produced at the well during the second time step.”
Jiang discloses “and in parallel, for each well of each scenario, computes, using the first thread associated with the corresponding cell index assigned to the well, an intermediate result for the well based on the production parameter value for the well, the intermediate result comprising a Bottom Hole Flowing Pressure (BHFP) at the well” as [Jiang (Pg. 54, Wellbore Pressure Control, 1st paragraph, “Theoretically, one can specify the pressure of, etc.”, Pgs. 99-101, sec. 6.3, 1st – 2nd paragraph, “A pipeline simulation case with complex geometry, etc.”, Fig. 6.4)] Examiner’s interpretation: The examiner notes that there’s a pipeline network being displayed in Fig. 6.4 for pipeline simulation.  The pipeline network is made up of segments. Segments 8 and 11 are parallel to each other, where the simulation of these segments would occur at the same time.  This demonstrates that there is a simulation that is occurring in parallel;
“dispatches the intermediate result computed using the first thread to a cell of a second one-dimensional array formed in the memory, the cell of the second one-dimensional array having an index equal to the zone cell index assigned to the zone comprising the well” as [Jiang (Pg. 23, Property Data in Arrays, 1st – 2nd paragraph, “As suggested by their name, property-data arrays store, etc.”, Fig. 3.1)];
“computes, using the second thread associated with the zone comprising the well, a zone-based intermediate result for the well based on the intermediate result stored in the second one-dimensional array, the zone-based intermediate result comprises one or more velocities of one or more phases at the well” as [Jiang (Pg. 64, #5, “Estimate the velocity of the fluid mixture, etc.”)];
“dispatches the zone-based intermediate result computed using the second thread to a cell of a third one-dimensional array formed in the memory, the cell of the third one-dimensional array having an index equal to the cell index assigned to the well” as [Jiang (Pg. 23, Property Data in Arrays, 1st – 2nd paragraph, “As suggested by their name, property-data arrays store, etc.”, Fig. 3.1)];
“and computes, using the first thread associated with the cell index assigned to the well, a quantity result for the well based on the zone-based intermediate result stored in the third one-dimensional array, the quantity result comprising one or more volumes of one or more phases produced at the well during the second time step.” as [Jiang (Pgs. 62-63, sec. 4.2.4 MSWell Initialization, 2nd – 3rd paragraph, “A standard well with a rate constraint has only, etc.”)];
Hahn et al., Molina et al., Zhou and Jiang are analogous art because they are from the same field endeavor of analyzing a well of a reservoir.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Hahn et al., Molina et al. and Zhou of assigning each well of each scenario a cell index by incorporating and in parallel, for each well of each scenario, computes, using the first thread associated with the corresponding cell index assigned to the well, an intermediate result for the well based on the production parameter value for the well, the intermediate result comprising a Bottom Hole Flowing Pressure (BHFP) at the well; dispatches the intermediate result computed using the first thread to a cell of a second one-dimensional array formed in the memory, the cell of the second one-dimensional array having an index equal to the zone cell index assigned to the zone comprising the well; computes, using the second thread associated with the zone comprising the well, a zone-based intermediate result for the well based on the intermediate result stored in the second one-dimensional array, the zone-based intermediate result comprises one or more velocities of one or more phases at the well; dispatches the zone-based intermediate result computed using the second thread to a cell of a third one-dimensional array formed in the memory, the cell of the third one-dimensional array having an index equal to the cell index assigned to the well; and computes, using the first thread associated with the cell index assigned to the well, a quantity result for the well based on the zone-based intermediate result stored in the third one-dimensional array, the quantity result comprising one or more volumes of one or more phases produced at the well during the second time step as taught by Jiang for the purpose of designing and implementing an efficient and extensible framework for compositional simulation of coupled unstructured reservoir models, advanced wells, and surface facilities.
The motivation for doing so would have been because Jiang teaches that by designing and implementing an efficient and extensible framework for compositional simulation of coupled unstructured reservoir models, advanced wells, and surface facilities, the ability to allow multiple researchers to work on GPRS at the same time and also simplify the development work of each individual researcher can be accomplished (Jiang (Pg. 9, sec. 1.2 Objectives, 1st paragraph, “One of the major objectives of this work, etc.”).

With respect to claim 4, the combination of Hahn et al., Molina et al., Zhou and Jiang discloses the parallel production simulator of claim 1 above, and Jiang further discloses “whereby the intermediate result and the quantity result for the well are computed using the same first thread associated with the cell index assigned to the well” as [Jiang (Pg. 23, Property Data in Arrays, 1st – 2nd paragraph, “As suggested by their name, property-data arrays store, etc.”, Fig. 3.1)];
With respect to claim 6, the combination of Hahn et al., Molina et al., Zhou and Jiang discloses the parallel production simulator of claim 1 above, and Hahn et al. further discloses “wherein the zone cell index for a zone comprising the well is identical or different than the cell index assigned to the well.” as [Hahn et al. (paragraph [0048] – [0049])] Examiner’s interpretation: The global cell index is transformed into a local cell index;

With respect to claim 7, the combination of Hahn et al., Molina et al., Zhou and Jiang discloses the parallel production simulator of claim 1 above, and Zhou further discloses “wherein the first thread is identical to or different than the second thread.” as [Zhou (Pgs. 165-166, sec. 6.5 Coalesced memory access, 1st – 2nd paragraph, “In CUDA programs, ensuring coalesced memory access, etc.”)];

With respect to claim 8, the combination of Hahn et al., Molina et al., Zhou and Jiang discloses the parallel production simulator of claim 1 above, and Zhou further discloses “wherein the processor synchronizes the plurality of threads before dispatching the intermediate result to the cell of the second one-dimensional array.” as [Zhou (Pgs. 168-169, sec. 6.6.2 Twisted Factorization, 1st – 3rd paragraph, “The advantage of the Twisted Factorization (TF), etc.”)];

With respect to claim 9, the combination of Hahn et al., Molina et al., Zhou and Jiang discloses the parallel production simulator of claim 1 above, and Zhou further discloses “wherein the processor synchronizes the plurality of threads before dispatching the zone-based intermediate result to the cell of the third one-dimensional array.” as [Zhou (Pgs. 168-169, sec. 6.6.2 Twisted Factorization, 1st – 3rd paragraph, “The advantage of the Twisted Factorization (TF), etc.”)];

With respect to claim 10, the combination of Hahn et al., Molina et al., Zhou and Jiang discloses the parallel production simulator of claim 1 above, and Molina et al. further discloses “wherein the cell index assigned to the well is based on or independent from a zone and/or a scenario of the well.” as [Molina et al. (Abstract, 1st – 5th paragraph, “The Opportunity Index Analysis is an, etc.”)];

With respect to claim 13, Hahn et al. discloses “A parallel production simulator for simulating the production of an oil field” as [Hahn et al. (paragraph [0030])];
“in a first time step of the simulation receives in parallel a plurality of production parameter data sets corresponding to respectively to a plurality of production scenarios of the oil field” as [Hahn et al. (paragraph [0033] – [0034])] Examiner’s interpretation: The examiner considers the reservoir simulation data that is being partitioned into distributed arrays as being the plurality of production data sets that are being received in parallel, since the compute node performs the parallel processing of the reservoir simulation data that is partitioned into distributed arrays, where the compute node is assigned or owns a particular portion of the grid data;
“the plurality of scenarios each including one or more zones and comprising a set of wells of the oil field” as [Hahn et al. (paragraph [0030], paragraph [0034])] Examiner’s interpretation: The examiner considers the grid blocks to be the one or more zones, since the grid blocks divide the reservoir into different sections.  Also, the examiner considers the associated class of each array dimension to be the scenarios, since the associated class of each array dimension distinguishes one attribute of data from another attribute of data;
“and the plurality of production parameter data sets each including a production parameter value for each well of the corresponding scenario”  as [Hahn et al. (paragraph [0053], Fig. 6)] Examiner’s interpretation: The examiner also considers the variable that is found during the execution of the simulator to be the production parameter value, since the simulator finds a pointer that points to that variable on each of the compute nodes of the data processing system D using the Array Registry R.  The compute nodes performing parallel processing are assigned or owns a particular portion of the grid data;
“aligns the plurality of production parameter data sets in a first one dimensional array formed in the memory such that the production parameter value for each well of each scenario is stored in a respective cell of the first one dimensional array” as [Hahn et al. (paragraph [0034])];
“the respective cell having an index equal to the cell index assigned to the well” as [Hahn et al. (paragraph [0049])] Examiner’s interpretation: The examiner considers the local cell index to be the respective cell index, since the local cell index is generated based on the global cell index and the local cell index is on various compute nodes;
While Hahn et al. teaches having a cell index assigned to a well, Hahn et al. does not explicitly disclose “assigns each well of each scenario a cell index”
Molina et al. discloses “assigns each well of each scenario a cell index” as [Molina et al. (Abstract, Pg. 2, Opportunity Index, 1st – 2nd paragraph, “To calculate this index they are considered three compound variables, etc.”)];
Hahn et al. and Molina et al. are analogous art because they are from the same field endeavor of analyzing a well of a reservoir.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Hahn et al. of having a cell index assigned to a well by incorporating assigns each well of each scenario a cell index as taught by Molina et al. for the purpose of identifying zones with high potential of production.
The motivation for doing so would have been because Molina et al. teaches that by using a numerical simulator and applying it to three mature reservoirs of the Neuquen Basin of Argentina, the ability to identify sweet spots in the fields in order to define the most appropriate locations that may still may have reserves to be produced can be accomplished (Molina et al. (Abstract, 1st – 6th paragraph, “The Opportunity Index Analysis, etc.”).
While the combination of Hahn et al. and Molina et al. teaches using a computer and memory for simulating and storing data revolving around simulating a reservoir and assigning a cell index to each well of each scenario, Hahn et al. and Molina et al. do not explicitly disclose “A Single Instruction, Multiple Thread (SIMT) processor; and a memory coupled to the SIMT processor; assigns each zone of each scenario a zone cell index; associates contiguous cell indices, corresponding to a group of wells corresponding to one or more scenarios, with a first data pipeline having a plurality of lanes of the SIMD processor, wherein each cell index of the contiguous cell indices is associated with a respective lane of the plurality of lanes of the first data pipeline; associates contiguous zone cell indices, corresponding to a group of zones corresponding to one or more scenarios, with a second data pipeline having a plurality of lanes of the SIMD processor, wherein each zone cell index of the contiguous zone cell indices is associated with a respective lane of the plurality of lanes of the second data pipeline”
Zhou discloses “A Single Instruction, Multiple Thread (SIMT) processor” as [Zhou (Pgs. 165-166, sec. 6.5 Coalesced memory access, 1st paragraph, “In CUDA programs, ensuring coalesced memory access, etc.”)];
“and a memory coupled to the SIMT processor” as [Zhou (Pgs. 165-166, sec. 6.5 Coalesced memory access, 1st – 2nd paragraph, “In CUDA programs, ensuring coalesced memory access, etc.”)];
“assigns each zone of each scenario a zone cell index” as [Zhou (Pgs. 165-166, sec. 6.5 Coalesced memory access, 2nd -3rd paragraph, “Consider the following top-down ordering, etc.”, Fig. 6.4)] Examiner’s interpretation: The examiner considers the kernel index to be the zone cell index, since the kernel index is the index of the kernels that includes the element index and the zone cell index is the index of the zone that includes the cells.  Also, the examiner considers the element index to be the cell index, since the element index is the index that is inside the kernel and the cell index is of the well;
“associates contiguous cell indices, corresponding to a group of wells corresponding to one or more scenarios, with a first data pipeline having a plurality of lanes of the SIMD processor, wherein each cell index of the contiguous cell indices is associated with a respective lane of the plurality of lanes of the first data pipeline” as [Zhou (Pgs. 165-166, sec. 6.5 Coalesced memory access, 2nd -3rd paragraph, “Consider the following top-down ordering, etc.”, Fig. 6.4)] Examiner’s interpretation: The examiner considers the element index to be the cell index, since the element index is the index that is inside the kernel and the cell index is of the well;
“associates contiguous zone cell indices, corresponding to a group of zones corresponding to one or more scenarios, with a second data pipeline having a plurality of lanes of the SIMD processor, wherein each zone cell index of the contiguous zone cell indices is associated with a respective lane of the plurality of lanes of the second data pipeline” as [Zhou (Pgs. 165-166, sec. 6.5 Coalesced memory access, 2nd -3rd paragraph, “Consider the following top-down ordering, etc.”, Fig. 6.4)] Examiner’s interpretation: The examiner considers the kernel index to be the zone cell index, since the kernel index is the index of the kernels that includes the element index and the zone cell index is the index of the zone that includes the cells;
Hahn et al., Molina et al. and Zhou are analogous art because they are from the same field endeavor of analyzing a well of a reservoir.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Hahn et al. and Molina et al. of using a computer and memory for simulating and storing data revolving around simulating a reservoir and assigning a cell index to each well of each scenario by incorporating A Single Instruction, Multiple Thread (SIMT) processor; and a memory coupled to the SIMT processor; assigns each zone of each scenario a zone cell index; associates contiguous cell indices, corresponding to a group of wells corresponding to one or more scenarios, with a first data pipeline having a plurality of lanes of the SIMD processor, wherein each cell index of the contiguous cell indices is associated with a respective lane of the plurality of lanes of the first data pipeline; associates contiguous zone cell indices, corresponding to a group of zones corresponding to one or more scenarios, with a second data pipeline having a plurality of lanes of the SIMD processor, wherein each zone cell index of the contiguous zone cell indices is associated with a respective lane of the plurality of lanes of the second data pipeline as taught by Zhou for the purpose of developing a parallel general-purpose simulation framework for coupled reservoir models and multisegment wells.
The motivation for doing so would have been because Zhou teaches that by developing a parallel general-purpose simulation framework for coupled reservoir models and multisegment wells, the ability to model thermal-compositional fluid flow in reservoir models with fully unstructured grids can be accomplished (Zhou (Abstract).
While the combination of Hahn et al., Molina et al. and Zhou teaches assigning each well of each scenario a cell index, Hahn et al., Molina et al. and Zhou do not explicitly disclose “and in a second time step of the simulation, in parallel, for each well of the group of wells, computes, using the respective lane of the first data pipeline. associated with the cell index of the well, an intermediate result for the well based on the production parameter value for the well, the intermediate result comprising a Bottom Hole Flowing Pressure (BHFP) at the well; dispatches the intermediate result, computed using the respective lane of the first data pipeline associated with the cell index of the well, to a cell of a second one-dimensional array formed in the memory, the cell of the second one-dimensional array having an index equal to the zone cell index assigned to the zone comprising the well; computes, using the respective lane of the second data pipeline corresponding to the zone comprising the well, a zone-based intermediate result for the well based on the intermediate result. stored in the second one-dimensional array, the zone-based intermediate result comprises one or more velocities of one or more phases at the well; dispatches the zone-based intermediate result, computed using the respective lane of the second data pipeline corresponding to the zone comprising the well, to a cell of a third one-dimensional array formed in the memory, the cell of the third one-dimensional array having an index equal to the cell index assigned to the well; and computes, using the respective lane of the first data pipeline associated with the cell index of the well, a quantity result for the well based on the zone-based intermediate result stored in the third one-dimensional array, the quantity result comprising one or more volumes of one or more phases produced at the well during the second time step.”
Jiang discloses “and in a second time step of the simulation, in parallel, for each well of the group of wells, computes, using the respective lane of the first data pipeline. associated with the cell index of the well, an intermediate result for the well based on the production parameter value for the well, the intermediate result comprising a Bottom Hole Flowing Pressure (BHFP) at the well” as [Jiang (Pg. 54, Wellbore Pressure Control, 1st paragraph, “Theoretically, one can specify the pressure of, etc.”, Pgs. 99-101, sec. 6.3, 1st – 2nd paragraph, “A pipeline simulation case with complex geometry, etc.”, Fig. 6.4)] Examiner’s interpretation: The examiner notes that there’s a pipeline network being displayed in Fig. 6.4 for pipeline simulation.  The pipeline network is made up of segments. Segments 8 and 11 are parallel to each other, where the simulation of these segments would occur at the same time.  This demonstrates that there is a simulation that is occurring in parallel;
“dispatches the intermediate result, computed using the respective lane of the first data pipeline associated with the cell index of the well, to a cell of a second one-dimensional array formed in the memory, the cell of the second one-dimensional array having an index equal to the zone cell index assigned to the zone comprising the well” as [Jiang (Pg. 23, Property Data in Arrays, 1st – 2nd paragraph, “As suggested by their name, property-data arrays store, etc.”, Fig. 3.1)];
“computes, using the respective lane of the second data pipeline corresponding to the zone comprising the well, a zone-based intermediate result for the well based on the intermediate result. stored in the second one-dimensional array, the zone-based intermediate result comprises one or more velocities of one or more phases at the well” as [Jiang (Pg. 64, #5, “Estimate the velocity of the fluid mixture, etc.”)];
“dispatches the zone-based intermediate result, computed using the respective lane of the second data pipeline corresponding to the zone comprising the well, to a cell of a third one-dimensional array formed in the memory, the cell of the third one-dimensional array having an index equal to the cell index assigned to the well” as [Jiang (Pg. 23, Property Data in Arrays, 1st – 2nd paragraph, “As suggested by their name, property-data arrays store, etc.”, Fig. 3.1)];
“and computes, using the respective lane of the first data pipeline associated with the cell index of the well, a quantity result for the well based on the zone-based intermediate result stored in the third one-dimensional array, the quantity result comprising one or more volumes of one or more phases produced at the well during the second time step.” as [Jiang (Pgs. 62-63, sec. 4.2.4 MSWell Initialization, 2nd – 3rd paragraph, “A standard well with a rate constraint has only, etc.”)];
Hahn et al., Molina et al., Zhou and Jiang are analogous art because they are from the same field endeavor of analyzing a well of a reservoir.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Hahn et al., Molina et al. and Zhou of assigning each well of each scenario a cell index by incorporating and in a second time step of the simulation, in parallel, for each well of the group of wells, computes, using the respective lane of the first data pipeline. associated with the cell index of the well, an intermediate result for the well based on the production parameter value for the well, the intermediate result comprising a Bottom Hole Flowing Pressure (BHFP) at the well; dispatches the intermediate result, computed using the respective lane of the first data pipeline associated with the cell index of the well, to a cell of a second one-dimensional array formed in the memory, the cell of the second one-dimensional array having an index equal to the zone cell index assigned to the zone comprising the well; computes, using the respective lane of the second data pipeline corresponding to the zone comprising the well, a zone-based intermediate result for the well based on the intermediate result. stored in the second one-dimensional array, the zone-based intermediate result comprises one or more velocities of one or more phases at the well; dispatches the zone-based intermediate result, computed using the respective lane of the second data pipeline corresponding to the zone comprising the well, to a cell of a third one-dimensional array formed in the memory, the cell of the third one-dimensional array having an index equal to the cell index assigned to the well; and computes, using the respective lane of the first data pipeline associated with the cell index of the well, a quantity result for the well based on the zone-based intermediate result stored in the third one-dimensional array, the quantity result comprising one or more volumes of one or more phases produced at the well during the second time step as taught by Jiang for the purpose of designing and implementing an efficient and extensible framework for compositional simulation of coupled unstructured reservoir models, advanced wells, and surface facilities.
The motivation for doing so would have been because Jiang teaches that by designing and implementing an efficient and extensible framework for compositional simulation of coupled unstructured reservoir models, advanced wells, and surface facilities, the ability to allow multiple researchers to work on GPRS at the same time and also simplify the development work of each individual researcher can be accomplished (Jiang (Pg. 9, sec. 1.2 Objectives, 1st paragraph, “One of the major objectives of this work, etc.”).

With respect to claims 16 and 18-19, the claims recite the same substantive limitations as claims 4 and 6-7 above and are rejected using the same teachings.

With respect to claim 22, the combination of Hahn et al., Molina et al., Zhou and Jiang discloses the parallel production simulator of claim 13 above, and Zhou further discloses “wherein the first or second data pipeline is assigned to a thread of a plurality of threads.” as [Zhou (Pgs. 165-166, sec. 6.5 Coalesced memory access, 2nd -3rd paragraph, “Consider the following top-down ordering, etc.”, Fig. 6.4)];

With respect to claim 23, Hahn et al. discloses “A method for simulating the production of an oil field” as [Hahn et al. (paragraph [0014], paragraph [0030])];
Zhou discloses “providing a Single Instruction, Multiple Thread (SIMT) processor or a Single Instruction, Multiple Data (SIMD) processor” as [Zhou (Pgs. 165-166, sec. 6.5 Coalesced memory access, 1st paragraph, “In CUDA programs, ensuring coalesced memory access, etc.”)];
“providing a memory coupled to the SIMT processor or the SIMD processor” as [Zhou (Pgs. 165-166, sec. 6.5 Coalesced memory access, 1st – 2nd paragraph, “In CUDA programs, ensuring coalesced memory access, etc.”)];
The other limitations of the claim recite the same substantive limitations as claim 1 above and are rejected using the same teachings.

17.	Claims 2 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hahn et al. (U.S. PGPub 2013/0246028), online reference Exploitation Plan Design Based on Opportunity Index Analysis in Numerical Simulation Models, written Molina et al. online reference Parallel General-PUROSE Reservoir Simulation with Coupled Reservoir Models and Multisegment Wells, written by Zhou, online reference Techniques for Modeling Complex Reservoirs and Advanced Wells, written by Jiang in view of Guyaguler et al. (U.S. PGPub 2012/0150518).

With respect to claim 2, the combination of Hahn et al., Molina et al., Zhou and Jiang discloses the parallel production simulator of claim 1 above.
While the combination of Hahn et al., Molina et al., Zhou and Jiang teaches receiving a plurality of production parameter data sets corresponding to a plurality of scenarios, Hahn et al., Molina et al., Zhou and Jiang do not explicitly disclose “wherein the production parameter value includes a Tubing Head Pressure (THP) or a Choke value.”
Guyaguler et al. discloses “wherein the production parameter value includes a Tubing Head Pressure (THP) or a Choke value.” as [Guyaguler et al. (paragraph [0039])];
Hahn et al., Molina et al., Zhou, Jiang and Guyaguler et al. are analogous art because they are from the same field endeavor of analyzing a well of a reservoir.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Hahn et al., Molina et al., Zhou and Jiang of receiving a plurality of production parameter data sets corresponding to a plurality of scenarios, where the plurality of scenarios include one or more zones by incorporating wherein the production parameter value includes a Tubing Head Pressure (THP) or a Choke value as taught by Guyaguler et al. for the purpose of coupling independent reservoir and surface facility network simulators.
The motivation for doing so would have been because Guyaguler et al. teaches that by coupling independent reservoir and surface facility network simulators to simulate fluid flow in production equipment, the ability to calculate the coupling at the beginning of a time step as well as the end of a time step (Guyaguler et al. (paragraph [0015] – [0016]).

With respect to claim 14, the claim recites the same substantive limitations as claim 2 above and is rejected using the same teachings.

18.	Claims 12 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hahn et al. (U.S. PGPub 2013/0246028), online reference Exploitation Plan Design Based on Opportunity Index Analysis in Numerical Simulation Models, written Molina et al. online reference Parallel General-PUROSE Reservoir Simulation with Coupled Reservoir Models and Multisegment Wells, written by Zhou, online reference Techniques for Modeling Complex Reservoirs and Advanced Wells, written by Jiang in view of Oury et al. (U.S. PGPub 2011/0313744) in further view of Hartung et al. (U.S. PGPub 20030074291).

With respect to claim 12, the combination of Hahn et al., Molina et al., Zhou and Jiang discloses the parallel production simulator of claim 1 above.
While the combination of Hahn et al., Molina et al., Zhou and Jiang teaches computing, using the first thread associated with the corresponding cell index assigned to the well, an intermediate result for the well based on the production parameter value for the well, Hahn et al., Molina et al., Zhou and Jiang do not explicitly disclose “for each well of each scenario, computes, using the first thread, a Net Present Value (NPV) result for the well based on the quantity result of the well”
 Oury et al. discloses “for each well of each scenario, computes, using the first thread, a Net Present Value (NPV) result for the well based on the quantity result of the well” as [Oury et al. (paragraph [0287] – [0288])];
Hahn et al., Molina et al., Zhou, Jiang and Oury et al. are analogous art because they are from the same field endeavor of analyzing a well of a reservoir.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Hahn et al., Molina et al., Zhou and Jiang of  computing, using the first thread associated with the corresponding cell index assigned to the well, an intermediate result for the well based on the production parameter value for the well by incorporating for each well of each scenario, computes, using the first thread, a Net Present Value (NPV) result for the well based on the quantity result of the well as taught by Oury et al. for the purpose of simulating a hydrocarbon field.
The motivation for doing so would have been because Oury et al. teaches that using a production simulator for simulating a mature hydrocarbon field, the ability to produce quantity per phase, per well per layer and per time can be accomplished (Oury et al. (paragraph [0007] – [0010]).
While the combination of Hahn et al., Molina et al., Zhou, Jiang and Oury et al. teaches calculating a Net Present Value (NPV), Hahn et al., Molina et al., Zhou, Jiang and Oury et al. do not explicitly disclose “wherein the processor, in parallel, compute, a Net Present Value (NPV)”
Hartung et al. discloses “wherein the processor, in parallel, compute, a Net Present Value (NPV)” as [Hartung et al. (paragraph [0009], paragraph [0075])];
Hahn et al., Molina et al., Zhou, Jiang, Oury et al. and Hartung et al. are analogous art because they are from the same field endeavor of analyzing scenarios of the development of production.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Hahn et al., Molina et al., Zhou, Jiang and Oury et al. of calculating a Net Present Value (NPV) by incorporating wherein the processor, in parallel, compute, a Net Present Value (NPV) as taught by Hartung et al. for the purpose of evaluating a development project.
The motivation for doing so would have been because Hartung et al. teaches that by assigning a probability to a plurality of development scenario models and calculating a net present value for each of the development scenario models, the ability to enable user to benchmark competing projects among one another can be accomplished (Hartung et al. (paragraph [0007] – [0008]). 

With respect to claim 21, the claim recites the same substantive limitations as claim 12 above and is rejected using the same teachings.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARD E COTHRAN whose telephone number is (571)270-5594. The examiner can normally be reached 9AM -6:30PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571)270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BERNARD E COTHRAN/Examiner, Art Unit 2147                                                                                                                                                                                                        
/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2147